DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
This communication is a Final Office Action in response to the Remarks, Arguments, and Amendments filed on the 7th day of March, 2022. Currently claims 1-20 are pending. No claims are allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20180336650 to Jessen in view of U.S. Patent Application Publication No. 20150242747 to Packes et al. (hereinafter Packes) in view of U.S. Patent Application 5361201 to Jost et al. (hereinafter Jost).
Referring to Claims 1, 8, and 15 (substantially similar in scope and language), Jessen method, system, and non-transitory computer storage medium capable of completing the functions comprising: 
receiving, using one or more processors, one or more images of a real-estate property and a value prediction relating to a current value of the real-estate property 
Jessen discloses receiving, using one or more processors, one or more images of a real-estate property and a value prediction relating to a current value of the real-estate property (see at least Jessen: ¶ 18, 33-36, and 42-55; for specifics on the analysis performed on the photos: see at least Jessen: ¶ 41 and 85-87).  
analyzing, using the one or more processors, the one or more images and the value prediction using a machine learning model to generate a value prediction error, the value predication error corresponding to a signed integer value that is to adjust a value prediction for the real-estate property
Jessen discloses analyzing, using the one or more processors, the one or more images and the value prediction relating to a current value of the real-estate property (see at least Jessen: ¶ 18, 33-36, and 42-55; for specifics on the analysis performed on the photos: see at least Jessen: ¶ 41 and 85-87; for specifics on the error calculation: see at least Jessen: ¶ 71, see also claims 12-13)
However, Jessen does not explicitly state the use of a machine learning model when generating a prediction (further addressed below).
determining, using the one or more processors, that the value prediction error exceeds a predetermined value prediction error threshold 
Jessen discloses determining, using the one or more processers, that the value of a specific metric exceeds a threshold (see at least Jessen: ¶ 71, see also claims 12-13) but fails to state that the value prediction error exceeds a predetermined value prediction error threshold (further addressed below).
based on the determination, using the one or more processors, by adjusting the value prediction using the value prediction error to generate a final value of the real-estate property.
Jessen discloses based on the determination, computing, using the one or more processors, a final value of the real-estate property by adjusting the value prediction using the value prediction error (see at least Jessen: ¶ 71, see also claims 12-13)
Jessen does not explicitly state:
using a machine learning model to generate a value prediction error 
the value predication error corresponding to a signed integer value that is to adjust a value prediction for the real-estate property
that the value prediction error exceeds a predetermined value prediction error threshold
However, Packes, which like Jessen discusses a property valuation system, teaches it is known to incorporate machine learning techniques and methods into property valuation and prediction error calculations (see at least Packes: ¶ 20, 53, 55, 63, 71, and 120). Furthermore, Packes teaches it is known to determine, incorporate and base the valuation of property off a predetermined value prediction error threshold (see at least Packes: ¶ 32, 35, 39-41, 44-52, 56, 62, 64, 71-72, and 120). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of incorporating machine learning techniques and methods into property valuation and prediction error calculations and using a prediction error value threshold (as disclosed by Packes) to the known method and system for analyzing, using the one or more processors, information and a value prediction to generate a value prediction error (as disclosed by Jessen) to predict the pricing of (e.g., urban) real estate, both at the time of the inquiry, and into the foreseeable future. One of ordinary skill in the art would have been motivated to apply the known technique of incorporating machine learning techniques and methods into property valuation and prediction error calculations and using a prediction error value threshold because it would predict the pricing of (e.g., urban) real estate, both at the time of the inquiry, and into the foreseeable future (see Packes ¶ 18). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of incorporating machine learning techniques and methods into property valuation and prediction error calculations and using a prediction error value threshold (as disclosed by Packes) to the known method and system for analyzing, using the one or more processors, information and a value prediction to generate a value prediction error (as disclosed by Jessen) to predict the pricing of (e.g., urban) real estate, both at the time of the inquiry, and into the foreseeable future, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of incorporating machine learning techniques and methods into property valuation and prediction error calculations and using a prediction error value threshold to the known method and system for analyzing, using the one or more processors, information and a value prediction to generate a value prediction error to predict the pricing of (e.g., urban) real estate, both at the time of the inquiry, and into the foreseeable future). See also MPEP § 2143(I)(D).
The combination of Jessen and Packes, whiles disclosing a system where they property value is adjusted by a prediction error, it fails to explicitly state:
the value predication error corresponding to a signed integer value that is to adjust a value prediction for the real-estate property
However, Jost, which talks about a method and system for determining an appraisal value related to a property, teaches it is known to determine a value prediction error in the form of a signed integer value to not only the overall value of a determine appraisal of a property but to the error to each element and feature of that property to determine an aggregated error and adjustment for the value of the appraisal (see at least Jost: Col. 4 Line 1-32, Col. 5 Line 52-67, Col. 6 Line 19-67, Cols. 10-14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of determining a value prediction error in the form of a signed integer value to adjust to overall property value (as disclosed by Jost) to the known method and system for analyzing, using the one or more processors, information and a value prediction to generate a value prediction error (as disclosed by the combination of Jessen and Packes) to obtain estimates of property values and error range. One of ordinary skill in the art would have been motivated to apply the known technique of determining a value prediction error in the form of a signed integer value to adjust to overall property value because it would to obtain estimates of property values and error range (see Jost: Col. 4 Line 18-21). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of determining a value prediction error in the form of a signed integer value to adjust to overall property value (as disclosed by Jost) to the known method and system for analyzing, using the one or more processors, information and a value prediction to generate a value prediction error (as disclosed by the combination of Jessen and Packes) to obtain estimates of property values and error range, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of determining a value prediction error in the form of a signed integer value to adjust to overall property value to the known method and system for analyzing, using the one or more processors, information and a value prediction to generate a value prediction error to obtain estimates of property values and error range). See also MPEP § 2143(I)(D).

Referring to Claims 2, 9, and 16 (substantially similar in scope and language), the combination of Jessen, Packes, and Jost teaches the method of claim 1, the system of claim 8, and the non-transitory storage medium of claim 15, including further comprising: transmitting, using the one or more processors, the final value to a client device, wherein the final value is displayed on a graphical user interface of the client device (see at least Jessen: ¶ 71, see also claims 12-13).

Referring to Claims 3, 10, and 17 (substantially similar in scope and language), the combination of Jessen, Packes, and Jost teaches the method of claim 1, the system of claim 8, and the non-transitory storage medium of claim 15, including wherein the received value prediction is generated by a separate machine learning model trained to generate the value prediction based on quantitative data relating to the real-estate property (see at least Packes: ¶ 120).

Referring to Claims 4, 11, and 18 (substantially similar in scope and language), the combination of Jessen, Packes, and Jost teaches the method of claim 1, the system of claim 8, and the non-transitory storage medium of claim 15, including further comprising: receiving, using the one or more processors, quantitative data relating to the real-estate property; and wherein analyzing, using the one or more processors, the image and the value prediction using the machine learning model further comprises analyzing the quantitative data using the machine learning model trained to generate the value prediction error (see at least Packes: ¶ 120).

Referring to Claims 6, 13, and 20 (substantially similar in scope and language), the combination of Jessen, Packes, and Jost teaches the method of claim 1, the system of claim 8, and the non-transitory storage medium of claim 15, including further comprising: receiving, using the one or more processors, location information for the real-estate property; and wherein receiving the image includes retrieving the one or more images of the real-estate property from a database using the location information (see at least Jessen: ¶ 38, 54, 72, 81, 89-92, and 98-99).

Referring to Claims 7 and 14 (substantially similar in scope and language), the combination of Jessen, Packes, and Jost teaches the method of claim 1, and the system of claim 8, including wherein the machine learning model has been pretrained on an image dataset comprising images of real-estate properties (see at least Packes: Abstract, ¶ 32, 33, 35, 40, 42, 48, 50, 54, 66, 71, and 120).


Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20180336650 to Jessen in view of U.S. Patent Application Publication No. 20150242747 to Packes et al. (hereinafter Packes) in view of U.S. Patent Application 5361201 to Jost et al. (hereinafter Jost) in view of U.S. Patent Application Publication No. 20160171622 to Perkins et al. (hereinafter Perkins).
Referring to Claims 5, 12, and 19 (substantially similar in scope and language), the combination of Jessen, Packes, and Jost teaches the method of claim 1, the system of claim 8, and the non-transitory storage medium of claim 15 the combination of Jessen and Packes fails to state that the images/photos processed are wherein the one or more images of the real-estate property includes a panoramic view of the real-estate property.
However, Perkins, which talks about determining property value for insurance claims, teaches it is known to use panoramic images when determining the value of an asset such as property or real estate (see at least 68-70).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using panoramic images to determine property value (as disclosed by Perkins) into the method and system for analyzing, using the one or more processors, property images and a value prediction to generate a value prediction error (as disclosed by the combination of Jessen, Packes, and Jost). One of ordinary skill in the art would have been motivated to incorporate the feature of using panoramic images to determine property value because it would minimize the work required to collect asset information while maximizing the information collected (see Perkins: ¶ 5).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using panoramic images to determine property value (as disclosed by Perkins) into the method and system for analyzing, using the one or more processors, property images and a value prediction to generate a value prediction error (as disclosed by the combination of Jessen, Packes, and Jost), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of using panoramic images to determine property value into the method and system for analyzing, using the one or more processors, property images and a value prediction to generate a value prediction error). See also MPEP § 2143(I)(A).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 being rejected under 35 USC 103 have been considered but are moot because the new ground of rejection applied in the prior art rejection of record necessitated by the submitted amendment.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Young/Examiner, Art Unit 3689